Memorandum opinion of the court by
Parker, J.:
Upon consideration of the pleadings, briefs, and arguments of the parties it appears that under existing provisions of the statute the defendant, Commissioner of Elections for Sedgwick County, Kansas, should be and she is hereby required to register plaintiff and all'other qualified voters of the City of Eastborough who may present themselves for registration pursuant to and in conformity with the laws of this state relating to the registration of persons entitled to exercise the right of suffrage. Therefore the writ prayed for by plaintiff will be granted at this time with a more formal opinion to follow.
Writ allowed.